           Case 5:18-cv-06615-BLF Document 11 Filed 11/07/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

                                    RELATED CASE ORDER

                                            [Re: ECF 279]

        An Administrative Motion to Consider Whether Cases Should be Related (Civil L.R. 3-12;
7-11) has been filed. ECF 279. The time for filing an opposition or statement of support has
passed. As the judge assigned to case
         In re: PersonalWeb Technologies, LLC, et al., Patent Litigation (5:18-md-02834-BLF)


        I find that the more recently filed cases that I have initialed below are related to the case
assigned to me, and such cases shall be reassigned to me and consolidated into the multidistrict
litigation for pretrial purposes.

Case                Title                                                              Related    Not
                                                                                                  Related
3:18-cv-06615       PersonalWeb Techs., LLC, et al. v. Hootsuite, Inc.                   BLF
5:18-cv-06614       PersonalWeb Techs., LLC, et al. v. Optimizely, Inc.                  BLF
5:18-cv-06612       PersonalWeb Techs., LLC, et al. v. PopSugar, Inc.                    BLF

                                               ORDER

        The parties are instructed to review the orders issued in In re: PersonalWeb Technologies,
LLC, et al., Patent Litigation (5:18-md-02834-BLF) as they are applicable to the reassigned cases.
A Preliminary Case Management Conference was held on September 20, 2018. See ECF 157
(Case Management Order No. 1).

Dated: November 6, 2018

                                                   Beth Labson Freeman
                                                   United States District Judge




                                                   1
